


VOLITIONRX LIMITED EMPLOYMENT AGREEMENT

CHIEF MEDICAL OFFICER & HEAD OF U.S. OPERATIONS




This Employment Agreement (“Agreement”) is dated December 29, 2015 (“Execution
Date”) and made effective on January 01, 2016 (the “Effective Date”) by and
between VolitionRx Limited, a Delaware corporation (“Company”) and Jason Terrell
(“Employee”). The Company and Employee are sometimes referred to herein
individually as a “Party” or collectively as the “Parties.




WITNESSETH:




WHEREAS, the Company desires that Employee be employed by the Company, and
render services to the Company, and Employee is willing to be so employed and to
render such services to the Company, all upon the terms and subject to the
conditions contained herein.




WHEREAS, in order to ensure a harmonious ongoing business working relationship
among themselves with respect to the conduct pursuant to the terms and
conditions outlined in this Employment Agreement, the Parties desire to enter
into this Agreement.

 

AGREEMENT:




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.

EMPLOYMENT. Subject to and upon the terms and conditions contained in this
Agreement, the Company hereby agrees to employ Employee and Employee agrees to
be employed by the Company, for the period set forth in paragraph 2 hereof, to
render to the Company, its affiliates and/or subsidiaries the services described
in paragraph 3 hereof.

 

2.

TERM. Employee’s employment under this Agreement shall commence as of the
Effective Date hereof and shall continue for an initial term of one (1) years.
Upon the expiration of the initial term, this Agreement shall be automatically
extended for successive periods of one (1) year (together the “Employment
Term”); provided, however, that the term shall not automatically extend and this
Agreement shall terminate if either party provides the other party with at least
thirty (30) days’ notice of non-renewal prior to the expiration of the
then-current term.

 

3.

DUTIES.

 

(a)

Chief Medical Officer and Head of U.S. Operations. Employee shall serve as the
Chief Medical Officer and Head of U.S. Operations of the Company, reporting
directly to the Chief Executive Officer and the Board of Directors of the
Company (the “Board”). Employee shall perform all duties and services incident
to the positions held by him.

 

(b)

Company Policies. Employee agrees to abide by all bylaws and policies of the
Company promulgated from time to time by the Company as well as all laws,
statutes and regulations.

 

4.

BEST EFFORTS. Employee agrees to devote his full business time and attention, as
well as his best efforts, energies and skill, to the discharge of the duties and
responsibilities attributable to his position.

 

5.

COMPENSATION.

For the duration of the Employment Term and as compensation for his services and
covenants hereunder, Employee shall receive:




(a)

Salary. Employee’s base salary shall be One Hundred and Twenty Thousand US
Dollars (US$120,000) per year (“Base Salary”). The Base Salary shall be payable
in equal monthly installments in US Dollars in accordance with the Company’s
standard payroll practices and policies for employees. The Base Salary shall be
reviewed annually and any increases will be approved by the Board of Directors
or the Compensation Committee.




(b)

Incentive Plan. Employee shall also be eligible to participate in the Company’s
annual incentive plan for employees. The criteria for determining the amount of
any allocations to the Employee under the Company’s annual incentive plan for
employees, including the criteria for determining the amount of the bonus, and
the conditions that must be satisfied to entitle Employee to receive the bonus
for any year during the term of this Agreement shall be determined, in their
sole discretion, by the Company’s Board of Directors or its Compensation
Committee.




(c)

Warrant. The warrant granted to the Employee pursuant to a consultancy agreement
between the Employee and the Company dated March 20, 2013, shall continue to be
binding between the Parties.





1




--------------------------------------------------------------------------------

 

6.

EXPENSES. Employee shall be reimbursed for business expenses incurred by him
which are reasonable and necessary for Employee to perform his duties under this
Agreement, subject to the production of receipts or other appropriate evidence
of payment. In claiming expenses the Employee shall comply with the Company’s
Travel and Expenses Policy or any other Expenses Policies implemented by the
Company (as amended from time to time) a copy of which will be provided.

 

7.

EMPLOYEE BENEFITS.

 

(a)

Insurance. During the Employment Term, Employee shall be entitled to participate
in such group term insurance, disability insurance, health and medical insurance
benefits, life insurance and retirement plans or programs as are from time to
time generally made available to executive employees of the Company pursuant to
the policies of the Company; provided that Employee shall be required to comply
with the conditions attendant to coverage by such plans and shall comply with
and be entitled to benefits only to the extent former employees are eligible to
participate in such arrangements pursuant to the terms of the arrangement, any
insurance policy associated therewith and applicable law, and, further, shall be
entitled to benefits only in accordance with the terms and conditions of such
plans. The Company may withhold from any benefits payable to Employee all
federal, state, local and other taxes and amounts as shall be permitted or
required to be withheld pursuant to any applicable law, rule or regulation.
Further, the Company may amend, modify or rescind any benefit plan or program
and change contribution amounts to benefit costs without notice in its
discretion.

 

(b)

Vacation. Employee shall be entitled to 4 weeks paid vacation on an annual basis
in accordance with the Company’s policies, as may be established from time to
time by the Company for its employees, which shall be taken at such time or
times as shall be mutually agreed upon by the Parties. The Employee shall not
carry forward any accrued but untaken vacation entitlement to a subsequent
holiday year.

 

8.

DEATH AND DISABILITY.

 

(a)

Death. The Employment Term shall terminate on the date of Employee’s death, in
which event the Company shall, within 30 days of the date of death, pay to his
estate, any unpaid Base Salary earned up to the date of death, reimbursable
expenses, accrued and unused vacation time, any vested benefits expressly
payable in accordance with the applicable plan or program owing to Employee
through the date of Employee’s death together with any vested benefits payable
under any life insurance program in which Employee is a participant and his or
her estate is the beneficiary. Employee will not be entitled to any other
compensation upon termination of his employment pursuant to this subparagraph
8(a).

 

(b)

Disability. To the extent permitted by law, the Employment Term shall terminate
upon Employee’s Disability. For purposes of this Agreement, “Disability” shall
mean that Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 6 months, or 150 non-consecutive days in any 12 month period.
The existence of a Disability shall be determined by a qualified physician
nominated by the Company. In case of such termination, Employee shall be
entitled to receive his Base Salary, reimbursable expenses and accrued and
unused vacation time, any vested benefits expressly payable in accordance with
the applicable plan or program owing to Employee through the date of termination
within 30 days of the date of the Company’s determination of Employee’s
Disability, together with any accrued benefits payable under any disability
insurance program in which Employee is a participant. Employee will not be
entitled to any other compensation upon termination of his employment pursuant
to this subparagraph 8(b).




9.

TERMINATION OF EMPLOYMENT.

 

(a)

Termination With Cause By Company. The Company may terminate this Agreement at
any time during the Employment Term for “Cause” upon written notice to Employee,
upon which termination shall be effective immediately. For purposes of this
Agreement, “Cause” means the following:




i.

Willful and material failure to adhere to the Company’s bylaws or written
policies, or lawful directives of the Board of Directors;




ii.

Misappropriation (or attempted misappropriation) of any non-trivial Company
property or funds;




iii.

Conviction of, or the entry of a guilty plea or plea of no contest with respect
to, any major felony involving moral turpitude;




iv.

Failure to satisfy performance thresholds agreed upon by and between the Company
and Employee from time to time; and





2




--------------------------------------------------------------------------------




v.

Violation of fiduciary duty to the Company.




(b)

Termination Without Cause By Company. The Company may terminate this Agreement
at any time during the Employment Term without “Cause” either (i) upon three (3)
months written notice to Employee; or (ii) if less than three (3) months written
notice then subject to the payment of a lump sum equal to the balance of the
Employee’s Base Salary that would otherwise have been received between the date
of termination and the completion of the three (3) month notice period (which
lump sum shall be payable upon receipt by the Company of a satisfactory release
from Employee). Notwithstanding the foregoing, in no event shall a termination
pursuant to a notice of non-renewal provided in Section 2 trigger additional
payments under this Section 9(b).




(c)

Termination By Employee. Employee may terminate this Agreement at any time by
providing the Company three (3) months written notice, with or without “Good
Reason




(d)

Compensation upon Termination. Upon termination pursuant to this Section 9,
Employee shall be entitled to all accrued and unpaid compensation earned as of
the date of termination, including Base Salary, reimbursable expenses, accrued
and unused vacation time, and any vested benefits expressly payable in
accordance with the applicable plan or program.

 

10.

DISCLOSURE OF TRADE SECRETS AND OTHER PROPRIETARY INFORMATION; RESTRICTIVE
COVENANTS.

 

(a)

Employee acknowledges that he is prohibited from directly or indirectly
disclosing any confidential information about the Company or companies with whom
the Company does business, including but not limited to trade secrets, formulas,
and financial information, to any party who is not a director, officer or
authorized agent of the Company or its subsidiaries and affiliates. The Company
will provide Employee with valuable confidential information belonging to the
Company or its subsidiaries or its affiliates above and beyond any confidential
information previously received by Employee and will associate Employee with the
goodwill of the Company or its subsidiaries or its affiliates above and beyond
any prior association of Employee with that goodwill. In return, Employee
promises never to disclose or misuse such confidential information and never to
misuse such goodwill.

 

(b)

Employee will not, during the Employment Term and for a period of 6 months
thereafter, directly or indirectly, as an employee, employer, consultant, agent,
principal, partner, manager, stockholder, officer, director, or in any other
individual or representative capacity, engage in or participate in any other
business that is competitive with the Company’s business.

 

(c)

Employee will not, during the Employment Term and for a period of 6 months
thereafter, on his behalf or on behalf of any other business enterprise,
directly or indirectly, under any circumstance other than at the direction and
for the benefit of the Company, (i) solicit for employment or hire any person
employed by the Company or any of its subsidiaries, or (ii) call on, solicit, or
take away any person or entity who was a customer of the Company or any of its
subsidiaries or affiliates during Employee’s employment with the Company, in
either case for a business that is competitive with the business of the Company.

 

(d)

It is expressly agreed by Employee that the nature and scope of each of the
provisions set forth above are reasonable and necessary. If, for any reason, any
aspect of the above provisions as it applies to Employee is determined by a
court of competent jurisdiction to be unreasonable or unenforceable under
applicable law, the provisions shall be modified to the extent required to make
the provisions enforceable. Employee acknowledges and agrees that his services
are of unique character and expressly grants to the Company or any subsidiary or
affiliate of the Company or any successor of any of them, the right to enforce
the above provisions through the use of all remedies available at law or in
equity, including, but not limited to, injunctive relief.

 

11.

COMPANY PROPERTY.

 

(a)

Any patents, inventions, discoveries, applications, processes, models or
financial statements designed, devised, planned, applied, created, discovered or
invented by Employee during the Employment Term, regardless of when reduced to
writing or practice, which pertain to any aspect of the Company’s or its
subsidiaries’ or affiliates’ business as described above shall be the sole and
absolute property of the Company, and Employee shall promptly report the same to
the Company and promptly execute any and all documents that may from time to
time reasonably be requested by the Company to assure the Company the full and
complete ownership thereof.

 

(b)

All records, files, lists, including computer generated lists, drawings,
documents, equipment and similar items relating to the Company’s business which
Employee shall prepare or receive from the Company shall remain the Company’s
sole and exclusive property. Upon termination of this Agreement, Employee shall
promptly return to the Company all property of the Company in his possession.





3




--------------------------------------------------------------------------------

 

12.

EQUITABLE RELIEF. It is mutually understood and agreed that Employee’s services
are special, unique, unusual, extraordinary and of an intellectual character
giving them a peculiar value, the loss of which cannot be reasonably or
adequately compensated in damages in an action at law. Accordingly, in the event
of any breach of this Agreement by Employee, including, but not limited to, the
breach of any of the provisions of paragraphs 10 or 11 hereof, the Company shall
be entitled to equitable relief by way of injunction or otherwise in addition to
any damages which the Company may be entitled to recover. In the event of any
breach of this Agreement by Company the Employee shall be entitled to equitable
relief by way of injunction or otherwise in addition to any damages which the
Employee may be entitled to recover.

 

13.

CONSENT TO JURISDICTION AND VENUE. The Employee hereby consents and agrees that
federal and state courts located in the State of New York shall have personal
jurisdiction and proper venue with respect to any dispute between the Employee
and the Company. In any dispute with the Company, the Employee will not raise,
and hereby expressly waives, any objection or defense to any such jurisdiction
as an inconvenient forum.

 

14.

NOTICE. Except as otherwise expressly provided, any notice, request, demand or
other communication permitted or required to be given under this Agreement shall
be in writing, shall be deemed conclusively to have been given: (a) upon
receipt, when delivered personally; (b) upon receipt when sent by facsimile or
email delivery of a “.pdf” format data file (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party; (c) on the third business day following the day timely deposited
with Federal Express (or other equivalent international courier), with the cost
of delivery prepaid or for the account of the sender; (d) on the seventh
business day following the day duly sent by certified or registered mail,
postage prepaid; or (e) when otherwise actually received by the addressee on a
business day (or on the next business day if received after the close of normal
business hours or on any non-business day).

 

15.

INTERPRETATION; HEADINGS. The parties acknowledge and agree that the terms and
provisions of this Agreement have been negotiated, shall be construed fairly as
to all parties hereto, and shall not be construed in favor of or against any
party. The paragraph headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

16.

SUCCESSORS AND ASSIGNS; ASSIGNMENT; INTENDED BENEFICIARIES. Neither this
Agreement, nor any of Employee’s rights, powers, duties or obligations
hereunder, may be assigned by Employee. This Agreement shall be binding upon and
inure to the benefit of Employee and his heirs and legal representatives and the
Company and its successors. Successors of the Company shall include, without
limitation, any corporation or corporations acquiring, directly or indirectly,
all or substantially all of the assets of the Company, whether by merger,
consolidation, purchase, lease or otherwise, and such successor shall thereafter
be deemed “the Company” for the purpose hereof.

 

17.

NO WAIVER BY ACTION. Any waiver or consent from the Company respecting any term
or provision of this Agreement or any other aspect of the Employee’s conduct or
employment shall be effective only in the specific instance and for the specific
purpose for which given and shall not be deemed, regardless of frequency given,
to be a further or continuing waiver or consent. The failure or delay of the
Company at any time or times to require performance of, or to exercise any of
its powers, rights or remedies with respect to, any term or provision of this
Agreement or any other aspect of the Employee’s conduct or employment in no
manner (except as otherwise expressly provided herein) shall affect the
Company’s right at a later time to enforce any such term or provision.

 

18.

COUNTERPARTS; GOVERNING LAW; AMENDMENTS; ENTIRE AGREEMENT; SEVERABILITY;
SURVIVAL OF TERMS. This Agreement may be executed in two counterpart copies,
each of which may be executed by one of the parties hereto, but all of which,
when taken together, shall constitute a single agreement binding upon all of the
parties hereto. This Agreement and all other aspects of the Employee’s
employment shall be governed by and construed in accordance with the applicable
laws pertaining in the State of New York (other than those that would defer to
the substantive laws of another jurisdiction). Each and every modification and
amendment of this Agreement shall be in writing and signed by the parties
hereto, and any waiver of, or consent to any departure from, any term or
provision of this Agreement shall be in writing and signed by each affected
party hereto. This Agreement contains the entire agreement of the parties and
supersedes all prior representations, agreements and understandings, oral or
otherwise, between the parties with respect to the matters contained herein,
including but not limited to any written offer letter or letter agreement
concerning employment. In the event of any conflict, the terms of this Agreement
shall control. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect. Sections 10
through 20 shall survive any termination of this Agreement and the termination
of Employee’s employment.




19.

WITHHOLDING AND DEDUCTION. All payments to Employee pursuant to this Agreement
are subject to applicable withholding and deduction requirements.





4




--------------------------------------------------------------------------------




20.

SECTION 409A. It is intended that all of the severance benefits and other
payments payable under this Agreement satisfy, to the greatest extent possible,
the exemptions from the application of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”) provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be
construed to the greatest extent possible as consistent with those provisions,
and to the extent no so exempt, this Agreement (and any definitions hereunder)
will be construed in a manner that complies with Section 409A. For purposes of
Section 409A (including for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), Executive’s right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
shall be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder shall at all times be considered
a separate and distinct payment. Notwithstanding any provision to the contrary
in this Agreement, if Executive is deemed by the Company at the time of the
termination of Executive’s employment to be a “specified employee” for purposes
of Section 409A(a)(2)(B)(i), and if any of the payments upon such termination
set forth herein and/or under any other agreement with the Company are deemed to
be “deferred compensation”, then to the extent delayed commencement of any
portion of such payments is required in order to avoid a prohibited distribution
under Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to Executive prior to the earliest of:
(i) the expiration of the six-month period measured from the date of the
termination of Executive’s employment; (ii) the date of Executive’s death; or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section 19 shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

 




 

[Signature page follows.]









5




--------------------------------------------------------------------------------




SIGNATURES




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date set forth above.







By:

By:




(“COMPANY”)

(“EMPLOYEE”)

VolitionRx Limited

Jason Terrell










/s/ Cameron Reynolds                       

/s/ Jason Terrell                           

By: Cameron Reynolds

By: Jason Terrell

Its: Chief Executive Officer





6


